DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2019 has been considered by the Examiner and made of record in the application file.

Election/Restrictions
Claims  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2021.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28, 29, 33, 34, 36, 37, 51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong ( US 2019/0394698) in view of Van Lieshout et al. (US 2016/0037425, hereinafter Van Lieshout.)
Regarding claim 28, Jeong teaches a method, comprising: 
by a base station of a wireless network: providing a first cell set, wherein the first cell set comprises a first cell and at least one other cell (a plurality of cells controlled by a single base station – par [0057], FIG. 6); 
communicating with a first wireless device via the first cell (serving cell indicates UE is communicating with the serving cell – par [0037, 0038]);
at a first time, transmitting configuration information for the first cell set, (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]) {wherein the configuration information specifies parameters for the first cell and the at least one other cell}; and 
at a second time, transmitting a command to the UE, wherein the command comprises instructing the UE to perform a cell change to a second cell, wherein the command is transmitted in response to measurements of a first channel between the base station and the first wireless device (The UE may transmit the measurement report to the base station – par [0038]. BS determines to change the serving cell and performs a handover procedure – par [0039]. The base station, in the cell changing procedure, may update the cell information in the previously stored context information of the UE in RRC inactive state, and transmit the updated cell information to the UE in RRC inactive state. The updated cell information may include at least one of an identifier of the target cell... – par [0040]).
Jeong fails to teach wherein the configuration information specifies parameters for the first cell and the at least one other cell.
However, Van Lieshout teaches wherein the configuration information specifies parameters for the first cell and the at least one other cell (sending a configuration message from the source base station to the mobile terminal indicating a set of measurement results to additionally report in measurement reports – par [0026] Configuration message might indicate … frequency indicated by associated measurement object – par [0028]. The measurement object provides a set of measurements to perform, for instance a set of cells of a certain radio access type (for example, all cells on an LTE frequency, a list of cells on a UMTS frequency, a list of GSM cells/frequencies, etc.) – par [0173]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Van Lieshout in Jeong to minimise signalling and resources, and thereby maximise standby time for terminals with limited battery power.
Regarding claim 29, Jeong in view of Van Lieshout teaches claim 28 and further teaches wherein the configuration information comprises measurement configuration, wherein the measurement configuration specifies at least one parameter for the first wireless device to use in performing measurements of the first channel (The measurement configuration is a configuration related to , wherein the method further comprises receiving a first measurement report from the first wireless device, wherein the first measurement report is in response to the measurement configuration, wherein the command is transmitted in response to the first measurement report (The UE may transmit the measurement report to the base station – par [0038]. BS determines to change the serving cell and performs a handover procedure – par [0039]. The base station, in the cell changing procedure, may update the cell information in the previously stored context information of the UE in RRC inactive state, and transmit the updated cell information to the UE in RRC inactive state. The updated cell information may include at least one of an identifier of the target cell... – par [0040]).
Regarding claim 33, Jeong teaches  an apparatus (UE- FIG. 11) comprising:  a processor a processing element configured to cause the UE to: 
establish a connection with a first cell of a cellular network (serving cell indicates UE is communicating with the serving cell – par [0037, 0038]);
receive configuration information from the cellular network at a first time, (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]) {wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell}; 
perform at least one measurement of the second cell (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]);
perform a cell change to the second cell at a second time, wherein the cell change is in response to the at least one measurement; and communicate with the second cell (BS determines to change the serving cell and performs a handover procedure …  it performs the cell change procedure to the target cell – par [0039]. The base station, in the cell changing procedure, may update the cell transmit the updated cell information to the UE in RRC inactive state. The updated cell information may include at least one of an identifier of the target cell... – par [0040]).
Jeong fails to teach wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell
However, Van Lieshout teaches wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell (sending a configuration message from the source base station to the mobile terminal indicating a set of measurement results to additionally report in measurement reports – par [0026] Configuration message might indicate … frequency indicated by associated measurement object – par [0028]. The measurement object provides a set of measurements to perform, for instance a set of cells of a certain radio access type (for example, all cells on an LTE frequency, a list of cells on a UMTS frequency, a list of GSM cells/frequencies, etc.) – par [0173]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Van Lieshout in Jeong to minimise signalling and resources, and thereby maximise standby time for terminals with limited battery power.
	Regarding claim 34, Jeong in view of Van Lieshout teaches claim 33 and further teaches to cause the UE to: report the at least one measurement to the cellular network (The UE may transmit the measurement report to the base station – par [0038]); and receive a cell change command from the cellular network in response to the at least one measurement (BS determines to change the serving cell and performs a handover procedure – par [0039]. The base station, in the cell changing procedure, may update the cell information in the previously stored context information of the UE in RRC inactive state, and transmit the updated cell information to the UE in RRC inactive state. The updated cell information may include at least one of an identifier of the target cell... – par [0040]).
Regarding claim 36, Jeong in view of Van Lieshout teaches claim 33 and further teaches wherein the cell change command specifies the second cell (The base station, in the cell changing procedure, may update the cell information in the previously stored context information of the UE in RRC inactive state, and transmit the updated cell information to the UE in RRC inactive state. The updated cell information may include at least one of an identifier of the target cell... – par [0040]).
Regarding claim 37, Jeong in view of Van Lieshout teaches claim 34 and further teaches further configured to cause the UE to: perform at least one additional measurement of at least one cell other than the first cell (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]; and select a target cell based on the at least one additional measurement, wherein the second cell is selected as the target cell (BS determines to change the serving cell and performs a handover procedure …  it performs the cell change procedure to the target cell – par [0039]).
	Regarding claim 51, Jeong in view of Van Lieshout teaches claim 33 and further teaches wherein the cell change is under control of the UE (the base station receives a cell change request message from a UE in RRC inactive state – par [0062]).
Regarding claim 55, Jeong teaches a user equipment device (UE- FIG. 11), comprising: a radio; and a processor operably coupled to the radio and configured to cause the UE to: 
establish a connection with a first cell of a cellular network (serving cell indicates UE is communicating with the serving cell – par [0037, 0038]);
receive configuration information from the cellular network at a first time (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]), {wherein the configuration information comprises at least configuration of a second and configuration of a third cell}; 
perform at least one measurement of the second cell (Upon receiving the measurement configuration, the UE measures the received signal strength of the serving cell and the neighboring cells – par [0037]); 
perform a cell change to the second cell at a second time, wherein the cell change is in response to the at least one measurement; and communicate with the second cell (BS determines to change the serving cell and performs a handover procedure …  it performs the cell change procedure to the target cell – par [0039]. The base station, in the cell changing procedure, may update the cell information in the previously stored context information of the UE in RRC inactive state, and transmit the updated cell information to the UE in RRC inactive state. The updated cell information may include at least one of an identifier of the target cell... – par [0040]).
Jeong fails to teach wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell
However, Van Lieshout teaches wherein the configuration information comprises at least configuration of a second cell and configuration of a third cell (sending a configuration message from the source base station to the mobile terminal indicating a set of measurement results to additionally report in measurement reports – par [0026] Configuration message might indicate … frequency indicated by associated measurement object – par [0028]. The measurement object provides a set of measurements to perform, for instance a set of cells of a certain radio access type (for example, all cells on an LTE frequency, a list of cells on a UMTS frequency, a list of GSM cells/frequencies, etc.) – par [0173]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Van Lieshout in Jeong to minimise signalling and resources, and thereby maximise standby time for terminals with limited battery power.

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Van Lieshout and further in view of Liu et al. (US 2020/0229017, hereinafter Liu)
Regarding claim 30, Jeong in view of Van Lieshout teaches claim 28 but fails to teach wherein the configuration information comprises a common L2 configuration for the first cell set.
However, Liu teaches wherein the configuration information comprises a common L2 configuration for the first cell set (the network device sends one or more pieces of cell measurement configuration information to the terminal device  - par [0076]. The at least one piece of cell measurement configuration information includes N pieces of information indicating actual sending of a synchronization/broadcast signal block – par [0077]. … N pieces of information indicating actual sending of a synchronization/broadcast signal block include Y1 pieces of information indicating actual sending of synchronization/broadcast signal blocks of L1 cells in a first measurement window of a synchronization/broadcast signal block based measurement timing configuration SMTC and Y2 pieces of information indicating actual sending of synchronization/broadcast signal blocks of L2 cells in a second measurement window of an SMTC – par [0085]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Liu in Jeong for improving SSB detection efficiency.
Regarding claim 31, Jeong in view of Van Lieshout and Liu teaches claim 30 but Jeong fails to teach wherein the configuration information comprises a common L1 configuration for the first cell set.
However, Liu teaches wherein the configuration information comprises a common L1 configuration for the first cell set (the network device sends one or more pieces of cell measurement configuration information to the terminal device  - par [0076]. The at least one piece of cell measurement configuration information includes N pieces of information indicating actual sending of a synchronization/broadcast signal block – par [0077]. … N pieces of information indicating actual sending 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Liu in Jeong for improving SSB detection efficiency.
Regarding claim 32, Jeong in view of Van Lieshout and Liu teaches claim 28 but fails to teach configuration information comprises a difference relative to at least one of a common L1 configuration and the common L2 configuration for the first cell set, wherein the difference applies to at least one of the first cell and the second cell.
However, Van Lieshout teaches configuration information comprises a difference relative to at least one of a common L1 configuration and the common L2 configuration for the first cell set, wherein the difference applies to at least one of the first cell and the second cell (The measurement configuration is expressed by a delta compared to the configuration used in the source base cell (indicating changes in measurement configuration) – par [0146]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Van Lieshout and Liu in Jeong to “minimise signalling and resource”.




Claims 35, 39, 48, 49, 50, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong  in view of Van Lieshout and further in view of Kalhan et al. (US 2014/0313969, hereinafter Kalhan).
Regarding claim 35, Jeong in view of Van Lieshout teaches claim 34 but fails to teach wherein the cell change command is received via the second cell.
However, Kalhan teaches wherein the cell change command is received via the second cell (the second base station transmits the handover information to the mobile wireless communication device – par [0038]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 39, Jeong in view of Van Lieshout teaches claim 38 but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 48, Jeong in view of Van Lieshout teaches claim 33 and Van Lieshout further teach wherein to perform the cell change, the processor is further configured to cause the UE to: apply the configuration of the second cell (sending a configuration message from the source base station to the mobile terminal indicating a set of measurement results to additionally report in measurement reports – par [0026] Configuration message might indicate … frequency indicated by associated measurement object – par [0028]. The measurement object provides a set of measurements to perform, for instance a set of cells of a certain radio access type (for example, all cells on an LTE frequency, a list of cells on a UMTS frequency, a list of GSM cells/frequencies, etc.) – par [0173]); {and send an access indication to the second cell}.
Van Lieshout does not teach send an access indication to the second cell. 
However, Kalhan teaches send an access indication to the second cell (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 49, Jeong in view of Van Lieshout and Kalhan teaches claim 48 and but fails to teach further configured to cause the UE to: receive dedicated configuration information in response to the access indication.
However, Kalhan teaches further configured to cause the UE to: receive dedicated configuration information in response to the access indication (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a 
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 50, Jeong in view of Van Lieshout and Kalhan teaches claim 49 and but fails to teach wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI).
However, Kalhan teaches wherein the dedicated configuration information includes a cell radio network temporary identity (C-RNTI) (the scheduled uplink transmission is transmitted from the mobile wireless communication device to the first base station. The schedule uplink transmission is a transmission that is intended for the first base station but can be received by the second base station – par [0036]. the second base station transmits the handover information to the mobile wireless communication device. In the example, the handover information is transmitted over a MBSFN subframe. Accordingly, the mobile wireless communication device can receive and decode the message. The handover information includes timing advance determined at event 412 as well as other handover information that allows the mobile wireless communication device to receive wireless service from the second be station. For the example, the uplink allocation and a C-RNTI are included in the handover information – par [0038]).

Regarding claim 52, Jeong in view of Van Lieshout and Kalhan teaches claim 33 and but fails to teach wherein the processor is further configured to cause the UE to transmit data to the second cell without a random access channel (RACH) procedure.
However, Kalhan teaches wherein the processor is further configured to cause the UE to transmit data to the second cell without a random access channel (RACH) procedure (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 53, Jeong in view of Van Lieshout and Kalhan teaches claim 33 and but fails to teach wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing L2.
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing L2 (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.
Regarding claim 54, Jeong in view of Van Lieshout and Kalhan teaches claim 33 and but fails to teach wherein the processor is further configured to cause the UE to transmit data to the second cell without flushing a data buffer.
However, Kalhan teaches wherein the processor is further configured to cause the LE to transmit data to the second cell without reestablishing L2 (the mobile wireless communication device sends an RRC connection reconfiguration complete message to the second base station – par [0044]. The target base station exchanges data with the mobile wireless communication device – par [0046]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Kalhan in Jeong to reduce synchronization process.

Claims 35, 39, 48, 49,  50, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong  in view of Van Lieshout and further in view of Lee et al. (US 2009/0156214; hereinafter Lee.)
Regarding claim 40, Jeong in view of Van Lieshout teaches claim 33 but fails to teach wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform at least one measurement of the second cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons.
However, Lee teaches wherein a first cell set comprises the first cell and a third cell, wherein the first cell set excludes the second cell, wherein the processing element is further configured to cause the UE to: perform at least one measurement of the third cell; perform at least one measurement of the second cell; perform a first comparison of the at least one measurement of the third cell using a first threshold; perform a second comparison of the at least one measurement of the second cell using a second threshold, wherein the first and second thresholds are different, wherein the first threshold is an intra-cell set cell change threshold and the second threshold is an inter-cell set cell change threshold, wherein the cell change is in response to the first and second comparisons (par [0061], [0062], [0066]).
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to incorporate features taught by Lee in Jeong to allow a terminal to easily distinguish between the inter-cell handover and the intra-cell handover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/QUOC THAI N VU/Primary Examiner, Art Unit 2642